DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 1/28/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the groove wall".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (US 2017/0325504).
Liu teaches an electronic cigarette comprising: an atomizer, the atomizer comprises an outer tube 1, a liquid storing member 21 received in the outer tube, and an atomizing head 22/24 located at an end portion of the liquid storing member, a liquid storing cavity is formed in the liquid storing member, an air outlet channel is formed between the outer tube inner wall and the liquid storing member outer wall, an atomizing cavity is formed in the atomizing head, and the atomizing cavity communicates with the liquid storing cavity and the air outlet channel, the liquid tobacco in the liquid storing cavity enters in the atomizing cavity to be atomized into mist, which then flows out through the air outlet channel; wherein: a liquid outlet communicating with the liquid storing cavity is defined on the end portion of the liquid storing member, the atomizing head comprises an atomizing upper cover 22 and an atomizing lower cover 24, and the atomizing upper cover and the atomizing lower cover are connected with each other, the atomizing upper cover 24 is fixed to the end portion of the liquid storing member 21, the atomizing upper cover is aligned with the liquid outlet, and the atomizing cavity is formed by the space between the atomizing upper cover and the atomizing lower cover; wherein: at least one air outlet communicating with the air outlet channel is defined on the atomizing upper cover, and at least one second air inlet communicating with the atomizing cavity is defined on the atomizing upper cover; wherein: the atomizing head further comprises a heating element 231 and a liquid guiding element 232, the heating element and the liquid guiding element are received in the atomizing cavity and intertwined, the liquid guiding element is aligned with the liquid outlet [Fig. 3-11; 0055, 0060, 0063-0073]. 
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or reasonably suggest modifying the atomizer Liu as applied to the rejection of claim 1 above to include:
The  combination of a liquid outlet communicating with the liquid storing cavity is defined on the end portion of the liquid storing member, the atomizing head comprises an atomizing head base, the atomizing cavity is formed in the atomizing head base, at least one liquid inlet groove communicating with the liquid outlet is defined on the sidewall of the atomizing head base along the axial direction of the atomizing head base, and at least one penetration hole , communicating with the atomizing cavity is defined on the groove wall of the liquid inlet groove, or
The combination of a connecting portion is formed to be in communication with the liquid storing cavity by extending the end portion of the liquid storing member along the axial direction of the liquid storing member, the atomizing head comprises an atomizing head base, a liquid outlet communicating with the inner cavity of the connecting portion is defined on the sidewall of the connecting portion, a penetration hole aligned with the liquid outlet is defined on the sidewall of the atomizing head base, when the connecting portion is received in the atomizing head base, the liquid outlet is capable of being communicated with the penetration hole, or
The combination of a liquid outlet communicating with the liquid storing cavity is defined on the end portion of the liquid storing member, the atomizing head comprises an atomizing head base, a heating element and a liquid guiding element, the heating element and the liquid guiding 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747